Corrected Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
1. 	Claims 17-20 are allowed 
	Claims 1-16 stand canceled
The application is subject to a Terminal Disclaimer filed on 11/05/2021
The rejection to claims 17-20 issued under 35 U.S.C. 112(b) is withdrawn upon amendment
	The IDS of 03/03/2022 has been considered
Reasons for Allowance
2. 	The herein amended claims have been analyzed and a final proposed amendment to claims was discussed during an Applicant-Initiated Interview, which is reflected in the subject matter of the current amendment.
The closest art of reference to Chen et al., "Algorithm description of Joint Exploration Test Model 6 (JEM6)", JVET MEETING; 31-3-2017 - 7-4-2017; HOBART; (THE JOINT VIDEO EXPLORATION TEAM OF ISG/IEC JTC1/SC29/WG11 AND ITU-T SG, Kondo (US 2020/0059657) and  Song (US 2013/0034153) when considered independently or in combination do not expressly teach the claimed matter found to be patentable during the said interview. Specifically, in a coding device, processing steps of motion vector selection from a plurality of inter-prediction modes, by using a skip or non-skip mode and having a second mode included in the plurality of a first mode by which encoding the video data regardless of residual coefficients presence and without encoding information indicating the motion vector in the bit-stream.
Though close teachings of the prior art may obviate partially the claimed matter, the final scope of the instant claimed steps as amended is not considered fully disclosed for the reasons above specified.
Conclusion
3. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487

/DRAMOS KALAPODAS/